Order
Per Curiam:
Michael Leslie (Father) appeals the trial court’s judgment modifying the amount of child support (to reflect college expenses of the children) he was ordered to pay to Lisa Leslie (Mother). Father challenges the court’s decision to modify child support as being outside the scope of the motion, against the weight of the evidence, and a misapplication of law. He further challenges the court’s award of attorney fees to Mother, claiming that the award was outside the scope of the motion and not supported by sufficient evidence. We affirm. Rule 84.16(b).